EXHIBIT 10.1
THE GOODYEAR TIRE & RUBBER COMPANY
EXECUTIVE SEVERANCE PLAN
     1. Establishment; Purpose; Duration.
          (a) Establishment. The Goodyear Tire & Rubber Company (the “Company”)
hereby establishes The Goodyear Tire & Rubber Company Executive Severance Plan
(the “Plan”), as set forth in this document.
          (b) Purpose. The Plan is designed to provide financial protection in
the event of unexpected job loss to certain employees of the Company and its
Affiliates who are expected to make substantial contributions to the success of
the Company and thereby provide for stability and continuity of management.
          (c) Duration. The Plan shall commence upon the Effective Date (as
defined below) and shall continue in effect through the third anniversary of the
Effective Date (the “Term”). Unless terminated prior to that date, the Term
shall be automatically renewed for successive one-year periods commencing on the
third anniversary of the Effective Date, and on each anniversary date
thereafter. Notwithstanding the foregoing, the Committee reserves the right to
terminate this Plan by providing written notice to each Participant at least
90 days prior to the end of such initial or extended Term that the Term will not
be extended, and if such notice is timely given, the Plan will terminate at the
end of the Term then in effect. A proper termination of this Plan automatically
shall effect a termination of all the Participants’ rights and benefits
hereunder without further action or notice; provided, however, no termination
shall reduce or terminate any Participant’s right to receive, or continue to
receive, any benefits that became payable in respect of a termination of
employment that occurred prior to the date of such termination of the Plan. For
purposes of this Plan, any reference to the “Term” of this Plan shall include
the original term and any extension thereof.
     2. Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:
          “Accrued Rights” has the meaning given that term in Section 4(a)
hereof.
          “Affiliate” means any company or other entity controlled by,
controlling or under common control with the Company.
          “Base Salary” means the Participant’s annual rate of base salary in
effect as of the Termination Date.
          “Cause” means (i) the continued failure by the Participant to
substantially perform the Participant’s duties with the Company or its
Affiliates (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness), (ii) the engaging by the
Participant in conduct which is demonstrably injurious to the Company or its
Affiliates, monetarily or otherwise, (iii) the Participant committing any felony
or any crime involving fraud, breach of trust or misappropriation or (iv) any
breach or violation of any agreement relating to the Participant’s employment
with the Company or its Affiliates where the Committee, in its sole

 



--------------------------------------------------------------------------------



 



but reasonable discretion, determines that such breach or violation materially
and adversely affects the Company or any Affiliate.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Committee” means the Compensation Committee of the Board of Directors
of the Company, or its delegate.
          “Company” means The Goodyear Tire & Rubber Company and any successor
to its business or assets, by operation of law or otherwise.
          “Continuity Plan” means The Goodyear Tire & Rubber Company Continuity
Plan for Salaried Employees, as the same may be amended from time to time, and
any successor plan thereto.
          “Disability” shall be defined by reference to the Company’s employee
long-term disability plan covering the Participant.
          “Effective Date” means June 8, 2010.
          “Eligible Employee” means an individual who is designated as such in
accordance with Section 3(a).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Participant” means an Eligible Employee who meets the eligibility
requirements and other conditions of Section 3 hereof, until such time as the
Eligible Employee’s participation ceases in accordance with Section 3(c) hereof.
          “Participation Agreement” means an agreement between the Company and
each Eligible Employee that must be executed as a condition of becoming a
Participant in this Plan, in the form attached as Exhibit A to this Plan (or
such other form as the Committee may require and provide for at the time it
designates an individual as an Eligible Employee).
          “Pro-Rated Annual Incentive” means the product of (i) the lesser of
(A) the annual incentive that would have been payable under the annual incentive
plan covering the Participant for the fiscal year during which the Termination
Date occurs if the Participant had remained employed for the entire year (and
any additional period of time necessary to be eligible to receive such annual
incentive for such fiscal year), based on actual performance during the entire
fiscal year and without regard to any discretionary adjustments that have the
effect of reducing the amount of the annual incentive (other than discretionary
adjustments applicable to all similarly-situated executives who did not
terminate employment) or (B) the Participant’s Target Annual Incentive, and
(ii) a fraction, the numerator of which is the number of days in the Company’s
fiscal year through (and including) the Participant’s Termination Date, and the
denominator of which is 365.

2



--------------------------------------------------------------------------------



 



          “Release” means the Severance Agreement and Release in the form
attached as Exhibit B to this Plan (with such changes as the Company may
determine to be required or reasonably advisable in order to make the release
enforceable and otherwise compliant with applicable law).
          “Release Deadline” means the 52nd day after the Participant’s
Termination Date.
          “Section 409A” means Section 409A of the Code and any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.
          “Section 409A Deadline” means, with respect to a Participant, the last
day of the second calendar year following the year in which the Participant’s
Termination Date occurs.
          “Section 409A Limit” means the lesser of (i) $490,000 (or such other
amount equal to two times the applicable limit under Code Section 401(a)(17) for
the year in which the Termination Date occurs) or (ii) two times the
Participant’s annualized compensation as defined in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) for the calendar year that precedes
the year of the Termination Date.
          “Separation from Service” means a Participant’s separation from
service from the Company and its Affiliates within the meaning of Section 409A.
          “Severance Multiple” means, with respect to a Participant, the
severance multiple set forth in his or her Participation Agreement.
          “Severance Payment” has the meaning given that term in
Section 4(b)(iii) hereof.
          “SUCB Plan” means The Goodyear Tire & Rubber Company Supplemental
Unemployment Compensation Benefits Plan for Salaried Employees, as the same may
be amended from time to time, and any successor plan thereto.
          “Target Annual Incentive” means the Participant’s target annual
incentive opportunity under the annual incentive plan applicable to the
Participant for the fiscal year which includes the Termination Date, or, if no
target has been set with respect to the Participant for such fiscal year, the
target annual incentive opportunity for the immediately preceding fiscal year
(in either case, based on the Participant’s target percentage of Base Salary
established under the annual incentive plan (or sub-plan thereof) applicable to
the Participant).
          “Term” has the meaning given that term in Section 1(c) hereof.
          “Termination Date” means the date on which a Participant has a
Separation from Service.
     3. Eligibility.
          (a) Eligible Employees. Eligibility to participate in the Plan shall
be limited to certain key executives of the Company and its Affiliates who
(i) are not parties to individual

3



--------------------------------------------------------------------------------



 



employment agreements that provide for severance benefits, and (ii) are
designated, by a duly adopted resolution of the Committee, as Eligible
Employees. The Committee shall limit the class of persons selected to
participate in the Plan to a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA. In lieu of
expressly designating Eligible Employees for Plan participation, the Committee
may establish eligibility criteria (consistent with the provisions of this
Section 3(a)) providing for participation of all Eligible Employees who satisfy
such criteria.
          (b) Participation. As a condition to becoming a Participant and being
entitled to the benefits and protections provided under the Plan, each Eligible
Employee must execute and deliver to the Company, within 30 days after the later
of the Effective Date and the date such individual is designated by the
Committee as an Eligible Employee, a Participation Agreement.
          (c) Duration of Participation. A Participant shall cease to be a
Participant and shall have no rights hereunder, without further action, when
(i) he or she ceases to be an employee of the Company or its Affiliates, unless
such Participant is then entitled to a severance payment or benefit as provided
in Section 4 hereof, or (ii) the Plan terminates in accordance with Section 1(c)
hereof with respect to that Participant prior to the Participant’s termination
of employment. A Participant entitled to a severance payment or benefit under
Section 4 shall remain a Participant in this Plan until the full amount of the
severance payment has been paid, and other benefits under the Plan have been
fully provided, to the Participant.
          (d) Employment Rights. Participation in the Plan does not alter the
status of a Participant as an at-will employee, and nothing in the Plan will
reduce or eliminate the right of the Company and its Affiliates to terminate a
Participant’s employment at any time for any reason or the right of a
Participant to resign at any time for any reason.
     4. Termination of Employment.
          (a) For Cause, Death or Disability; or Termination by a Participant.
If, during the Term, (x) a Participant shall terminate his or her employment
with the Company and its Affiliates for any reason, (y) the Company and its
Affiliates shall terminate a Participant’s employment for Cause or by reason of
the Participant’s Disability, or (z) a Participant’s employment is terminated by
reason of the Participant’s death, then Participant will not be entitled to any
compensation or benefits under the Plan other than the sum of:
               (i) the portion of the Participant’s Base Salary earned through
the Termination Date, to the extent not theretofore paid;
               (ii) except in the event of a termination of a Participant’s
employment for Cause or by a Participant for any reason, the amount of any
annual incentive compensation under the annual incentive plan applicable to the
Participant that has been earned by the Participant for a completed fiscal year
preceding the Termination Date, but has not yet been paid to the Participant;
and

4



--------------------------------------------------------------------------------



 



               (iii) any accrued paid vacation, sick leave, sabbatical, holiday
and other paid-time off to the extent not theretofore paid (the sum of the
amounts described in clauses (i), (ii) and (iii) shall be hereinafter referred
to as the “Accrued Rights”).
The Accrued Rights will be paid to the Participant in a single lump sum within
30 calendar days after the Participant’s Termination Date, or as otherwise may
be provided in a valid deferral election made pursuant to the terms of the
Company’s deferred compensation plan.
          (b) Other than for Cause, Death or Disability. If, during the Term,
the Company and its Affiliates shall terminate any Participant’s employment
other than for Cause, death or Disability, then such Participant will be
entitled to receive the payments and benefits as provided below:
               (i) Accrued Rights. The Accrued Rights, payable in a single lump
sum within 30 calendar days after the Participant’s Termination Date, or as
otherwise may be provided in a valid deferral election made pursuant to the
terms of the Company’s deferred compensation plan.
               (ii) Pro-Rated Annual Incentive. A lump sum payment equal to the
Pro-Rated Annual Incentive. Subject to Section 5 hereof, such payment shall be
made at the same time that payments are made to other participants pursuant to
the terms of the annual incentive plan for that fiscal year, or as otherwise may
be provided in a valid deferral election made pursuant to the terms of the
Company’s deferred compensation plan, and shall be in lieu of any annual
incentive that the Participant would have otherwise been entitled to receive
under the terms of the annual incentive plan covering the Participant for the
fiscal year during which the Termination Date occurs.
               (iii) Severance Payment. As additional severance (and not in lieu
of any annual incentive for the fiscal year in which the Termination Date
occurs), and subject to Section 5 hereof, a severance payment equal to the
product of (A) the sum of the Participant’s Base Salary and Target Annual
Incentive, and (B) the Participant’s Severance Multiple (the “Severance
Payment”). Except as otherwise provided in this Section 4(b)(iii), the Severance
Payment shall be payable in equal monthly installments for a number of months
equal to the product of (x) 12 and (y) the Participant’s Severance Multiple,
with the first installment commencing within 20 calendar days after the Release
described in Section 5 becomes effective and irrevocable in accordance with its
terms. Notwithstanding the foregoing, in no event shall any portion of a
Participant’s Severance Payment be paid later than the Section 409A Deadline,
and the last installment of the Severance Payment payable on or prior to the
Section 409A Deadline shall include any remaining balance of the Severance
Payment not previously paid to the Participant. Moreover, if the Severance
Payment exceeds an amount equal to the Section 409A Limit, then notwithstanding
the foregoing, an amount equal to the excess of the Severance Payment over the
Section 409A Limit shall be paid in a single lump sum payment within 20 calendar
days after the Release described in Section 5 becomes effective and irrevocable
in accordance with its terms. Notwithstanding the foregoing, any Severance
Payment payable to a Participant described in Section 2.01(s)(2) of the
Continuity Plan (or any successor provision thereto) shall be paid in a single
lump sum payment within 20 calendar days after the Release Deadline, or on such
later date as required by Section 19(a).

5



--------------------------------------------------------------------------------



 



               (iv) Health Care Coverage. Subject to Section 5 hereof, the
Participant, and the Participant’s eligible dependents, shall be entitled to
continue to participate in the Company’s medical, dental and vision plans for
which the Participant was eligible immediately prior to the Participant’s
Termination Date, for a number of years equal to the Severance Multiple (or, if
earlier, until the Participant becomes eligible for any such coverage under a
plan maintained by another employer or his or her spouse’s employer) (the
“Benefit Continuation Period”). The Participant’s continued participation in the
Company’s medical, dental and vision plans shall be on terms not less favorable
than those in effect for actively employed key employees of the Company but only
if the Participant makes a payment to the Company in an amount equal to the
monthly premium payments (both the employee and employer portion) required to
maintain such coverage on the first day of each calendar month during the
Benefit Continuation Period commencing with the first calendar month following
the Termination Date. Subject to Section 19, the Company shall reimburse the
Participant (less applicable tax withholdings) for the amount of such premiums
paid by the Participant pursuant to the preceding sentence, if any, in excess of
any employee contributions (access fees) necessary to maintain such coverage
during the Benefit Continuation Period, and such reimbursements shall be paid to
the Participant on the 15th day of each calendar month during the Benefit
Continuation Period commencing with the calendar month in which the
Participant’s first premium payment is due pursuant to the preceding sentence
or, if later, the calendar month following the calendar month in which the
release provided for in Section 5 becomes effective and irrevocable in
accordance with its terms. Each reimbursement payment shall be considered a
separate payment for purposes of Section 409A. The Benefit Continuation Period
shall run concurrently with (and shall count against) the Company’s obligation
to provide continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).
               (v) Outplacement. Subject to Section 5 hereof, the Company shall,
at its sole expense as incurred, provide the Participant with outplacement
services from a recognized outplacement service provider, the scope of which
shall be selected by the Participant in his sole discretion; provided that
(i) the cost to the Company shall not exceed $25,000, and (ii) in no event shall
the outplacement services be provided beyond the end of the second calendar year
after the calendar year in which the Termination Date occurs.
     5. Release. Any compensation and benefits to be provided under
Sections 4(b)(ii), 4(b)(iii), 4(b)(iv), and 4(b)(v) hereof shall be provided
only if the Participant timely executes and does not timely revoke a Release.
The Release must be signed by the Participant or his legal representative, if
applicable, and become effective and irrevocable in accordance with its terms
(taking into account any applicable revocation period set forth therein), no
later than the Release Deadline. If the Participant fails to execute and furnish
the Release, or if the Release furnished by the Participant has not become
effective and irrevocable in accordance with its terms (taking into account any
applicable revocation period set forth therein) by the Release Deadline, the
Participant will not be entitled to any payment or benefit under the Plan other
than the Accrued Rights. The Company’s payment obligations and the Participant’s
right, if any, to severance benefits under Sections 4(b)(ii), 4(b)(iii),
4(b)(iv), and 4(b)(v) hereof shall cease in the event of a material breach by
the Participant of any provision of the Release (and, in only those cases where
such material breach is curable, the failure to cure such material breach within
10 business days after written notice to the Participant, which notice details,
with reasonable specificity, such

6



--------------------------------------------------------------------------------



 



material breach; provided, however, that this notice and cure period shall not
apply to a material breach of Paragraphs 9 or 10 of the Release). Any such
cessation of payment shall not reduce any monetary damages that may be available
to the Company as a result of such breach.
     6. No Mitigation. In no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan and such
amounts shall not be reduced whether or not the Participant obtains other
employment.
     7. Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or any
of its Affiliates or under any plan maintained by the Company or any of its
Affiliates in which the Participant participates or participated shall not be
modified or lessened in any way, but shall be payable or provided according to
the terms of the applicable plan or agreement. Notwithstanding the foregoing,
and except as specifically provided below, any benefits received by a
Participant pursuant to this Plan shall be in lieu of any general severance
policy or other severance plan maintained by the Company or its Affiliates,
including the SUCB Plan, an employment agreement, collective bargaining
agreement, works council agreement or any non-U.S. law under which a Participant
is entitled to severance benefits (other than a stock option, restricted stock,
share or unit, performance share or unit, supplemental retirement, deferred
compensation or similar plan or agreement which may contain provisions operative
on a termination of the Participant’s employment or may incidentally refer to
accelerated vesting or accelerated payment upon a termination of employment);
provided, however, that if a Participant incurs a Separation from Service for
which the Participant becomes entitled to, and receives, severance benefits
pursuant to the Continuity Plan, then the Participant shall not be entitled to
any payments or benefits under the Plan as a result of such Separation from
Service. Any economic or other benefit to a Participant under this Plan, other
than the Accrued Rights, will not be taken into account in determining any
benefits to which the Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company and
its Affiliates, unless provided otherwise in any such plan.
     8. Administration. The Committee shall administer the Plan and shall have
full and final authority in its discretion to take all actions determined by the
Committee to be necessary in the administration of the Plan. The Committee may
delegate, subject to such terms as the Committee shall determine, any of its
authority hereunder to such person or persons from time to time as it may
designate. In the event of such delegation, all references to the Committee in
this Plan shall be deemed references to such delegates as it relates to those
aspects of the Plan that have been delegated.
     9. Claims for Benefits.
          (a) Filing a Claim. Any Participant who wishes to file a claim for
benefits under the Plan shall file his or her claim in writing with the
Committee.
          (b) Review of a Claim. The Committee shall, within 90 days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event

7



--------------------------------------------------------------------------------



 



more than 180 days after such receipt), send a written notification to the
Participant as to its disposition. If the claim is wholly or partially denied,
such written notification shall (i) state the specific reason or reasons for the
denial, (ii) make specific reference to pertinent Plan provisions on which the
denial is based, (iii) provide a description of any additional material or
information necessary for the Participant to perfect the claim and an
explanation of why such material or information is necessary, and (iv) set forth
the procedure by which the Participant may appeal the denial of his or her
claim, including, without limitation, a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following an adverse determination
on appeal.
          (c) Appeal of a Denied Claim. If a Participant wishes to appeal the
denial of his or her claim, he or she must request a review of such denial by
making application in writing to the Committee within 60 days after receipt of
such denial. Such Participant (or his or her duly authorized legal
representative) may, upon written request to the Committee, review any documents
pertinent to his or her claim, and submit in writing, issues and comments in
support of his or her position. A Participant who fails to file an appeal within
the 60-day period set forth in this Section 9(c) shall be prohibited from doing
so at a later date or from bringing an action under ERISA.
          (d) Review of a Claim on Appeal. Within 60 days after receipt of a
written appeal (unless the Committee determines that special circumstances, such
as the need to hold a hearing, require an extension of time, but in no event
more than 120 days after such receipt), the Committee shall notify the
Participant of the final decision. The final decision shall be in writing and
shall include (i) specific reasons for the decision, written in a manner
calculated to be understood by the claimant, (ii) specific references to the
pertinent Plan provisions on which the decision is based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents relevant to the claim for benefits, and
(iv) a statement describing the claimant’s right to bring an action under
Section 502(a) of ERISA.
     10. Participants Deemed to Accept Plan. By accepting any payment or benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Committee or the Company or its
Affiliates, in any case in accordance with the terms and conditions of the Plan.
     11. Successors.
          (a) Company Successors. This Plan shall bind any successor of the
Company, its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place. In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Plan, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. The term “Company,” as used in this Plan, shall mean
the Company as heretofore defined and any

8



--------------------------------------------------------------------------------



 



successor or assignee to the business or assets which by reason hereof becomes
bound by this Plan.
          (b) Participant Successors. This Plan shall inure to the benefit of
and be enforceable by the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees and/or legatees. The
rights under this Plan are personal in nature and neither the Company nor any
Participant shall, without the consent of the other, assign, transfer or
delegate any rights or obligations hereunder except as expressly provided in
this Section 11. Without limiting the generality of the foregoing, the
Participant’s right to receive any benefits hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section 11(b), the Company shall have no liability to pay any
amount so attempted to be assigned, transferred or delegated.
     12. Unfunded Plan Status. All payments pursuant to the Plan shall be made
from the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.
     13. Withholding. The Company shall have the right to deduct and withhold
from any amounts payable under the Plan such federal, state, local, foreign or
other taxes as are required to be withheld pursuant to any applicable law or
regulation.
     14. Notice. For the purpose of this Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when actually delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Secretary at the Company’s corporate headquarters address, and to the
Participant (at the last address of the Participant on the Company’s books and
records).
     15. Amendment. The Committee expressly reserves the right, at any time and
from time to time, to amend the Plan or any Participation Agreement in whole or
in part in any way it determines to be advisable; provided that no such
amendment shall materially and adversely affect the rights of any Participant
(or former Participant) under the Plan or Participation Agreement, as
applicable, without that Participant’s (or former Participant’s, as the case may
be) consent.
     16. Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.
     17. Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

9



--------------------------------------------------------------------------------



 



     18. Headings; Interpretation. Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.
     19. Section 409A.
          (a) It is intended that the payments and benefits provided under
Section 4 (other than any payments provided under Section 4(b)(iii) to a
Participant described in Section 2.01(s)(2) of the Continuity Plan, and certain
benefits provided under Section 4(b)(iv)) of this Plan shall be exempt from the
application of the requirements of Section 409A. This Plan shall be construed,
administered and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
Specifically, any taxable benefits or payments provided under this Plan are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the separation pay exceptions to
Section 409A, to the maximum extent possible. To the extent that none of these
exceptions (or any other available exception) applies, then notwithstanding
anything contained herein to the contrary, and to the extent required to comply
with Section 409A, if a Participant is a “specified employee,” as determined
under the Company’s policy for identifying specified employees on his or her
Termination Date, then all amounts due under this Plan that constitute a
“deferral of compensation” within the meaning of Section 409A, that are provided
as a result of a Separation from Service within the meaning of Section 409A, and
that would otherwise be paid or provided during the first six months following
the Termination Date, shall be accumulated through and paid or provided
(together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the Termination Date) on the
first business day that is more than six months after the date of the
Termination Date (or, if the Participant dies during such six-month period,
within 90 days after the Participant’s death).
          (b) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year; and (iii) such
payments shall be made on or before the last day of the Participant’s taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.
          (c) The payments and benefits provided under this Plan may not be
deferred, accelerated, extended, paid out or modified in a manner that would
result in the imposition of an additional tax under Section 409A upon
Participants. Although the Company will use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Plan is not warranted or
guaranteed. Neither the Company, its Affiliates nor their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by a Participant (or any other
individual claiming a benefit through the Participant) as a result of this Plan.

10



--------------------------------------------------------------------------------



 



[END OF DOCUMENT]

11



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PARTICIPATION AGREEMENT
[Date]
[Address]
[Address]
[Address]
Dear                     :
You have been selected to participate in The Goodyear Tire & Rubber Company
Executive Severance Plan (the “Plan”), subject to your execution and return of
this letter agreement (this “Participation Agreement”) to The Goodyear Tire &
Rubber Company (the “Company”). In order to participate in the Plan, you must
first read and sign this Participation Agreement.
You shall become a Participant in the Plan and be entitled to all of the rights
and benefits of the Plan as of the date of this Participation Agreement. For
purposes of calculating any severance payments or benefits you may become
entitled to under Section 4 of the Plan, your “Severance Multiple” (as defined
in the Plan) is                      .
By signing this Participation Agreement:

  •   You acknowledge that have received a copy of the Plan and the Severance
Agreement and Release attached to the Plan as Exhibit B (the “Release”) and that
you have read and understand the terms of the following provisions of the
Release: Section 5 (Covenant Not to Sue), Section 6 (Return of Property;
Confidentiality; Inventions), Section 7 (Non-Disparagement), Section 8
(Cooperation with Employer), Section 9 (Non-Solicitation) and Section 10
(Non-Competition) (collectively, the “Restrictive Covenants”);     •   You
understand that, as a condition to receiving severance payments and benefits
under the Plan, that you must sign the Release, and that you agree to be bound
by and comply with the terms and conditions of the Restrictive Covenants.     •
  You agree that, for purposes of applying the Restrictive Covenants, the
“Restriction Period” is the period commencing with the Severance Date (as
defined in the Release) and ending on the            anniversary of the
Severance Date.     •   You acknowledge that the Restrictive Covenants are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, the duration of the restrictions, and that the
Restrictive Covenants are reasonably necessary to protect the Company’s
legitimate interests in its confidential information and its relationships with
its employees.     •   You acknowledge that the Restrictive Covenants will not
deprive you of the ability to earn a livelihood or to support your dependents.

12



--------------------------------------------------------------------------------



 



The Plan and the Release are incorporated into (made a part of) this
Participation Agreement by this reference. You acknowledge and agree that the
Company has not made any promises or representations to you concerning the Plan
other than as set forth in the Plan, the Release and this Participation
Agreement.
Note that the agreements you make by executing this Participation Agreement will
be enforceable against you, regardless of whether or not your employment
terminates in circumstances that entitle you to severance benefits under the
Plan. Nevertheless, you agree that your participation in the Plan (even if you
never become entitled to severance benefits pursuant to the Plan), as well as
your continued employment by the Company and its affiliates, each in and of
itself and without the other constitutes good and adequate consideration for the
agreements you make in this Participation Agreement.
Please note that you are not required to participate in the Plan, and you may
decline participation in the Plan by not returning this Participation Agreement.
If you want to accept participation in the Plan, you must execute this
Participation Agreement and see that it is returned in person or via facsimile
to the Company’s [ ] at ( ) — so that it is received no later than [ ].
This Participation Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

                      THE GOODYEAR TIRE & RUBBER COMPANY   ACCEPTED AND AGREED
BY PARTICIPANT
 
                   
By:
          Signed:        
 
                   
Title:
          Dated:        

13



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
SEVERANCE AGREEMENT AND RELEASE
     This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made as of
[___], 20[___] (the “Effective Date”), by and between The Goodyear Tire & Rubber
Company, with its principal place of business at 1144 East Market Street, Akron,
Ohio 44316-0001 (which together with its affiliates and subsidiaries, if any,
will hereinafter collectively be called “Employer”) and [___], an individual
residing at [___] (“Employee”).
     WHEREAS, The Goodyear Tire & Rubber Company Executive Severance Plan (as
such plan may be amended from time to time, the “Plan”) sets forth certain
rights, benefits and obligations of the parties arising out of Employee’s
employment by Employer and the severance of such employment; and
     WHEREAS, Employee recognizes that this Agreement will automatically be
revoked and Employee shall forfeit any benefit to which he may be entitled under
the Plan unless Employee submits an executed copy of this Agreement to the
Employer on or before the deadline set forth in Section 18 hereof.
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Employer and Employee agree as
follows:
     1. Termination of Employment Relationship. The relationship between
Employee and Employer shall terminate as of ___ (the “Severance Date”).
     2. Employee Severance. In consideration of Employee’s undertakings set
forth in this Agreement, Employer will pay Employee $[___] in accordance with
the terms of the Plan, plus such other benefits as are provided under the terms
of the Plan. Such payment and benefits will be less all applicable deductions
(including, without limitation, any federal, state or local tax withholdings).
Such payment and benefits are contingent upon the execution of this Agreement by
Employee and Employee’s compliance with all terms and conditions of this
Agreement and the Plan. Employee agrees that if this Agreement does not become
effective, Employer shall not be required to make any further payments or
provide any further benefits to Employee pursuant to this Agreement or the Plan
and shall be entitled to recover all payments and be reimbursed for all benefits
already made or provided by it (including interest thereon).
     3. Release of Employer. In consideration of the obligations of Employer
described in Paragraph 2 above, Employee hereby completely releases and forever
discharges Employer, its related corporations, divisions and entities, and its
and each of their officers, directors, employees and agents (collectively
referred to as the “Releasees”) from all claims, rights, demands, actions,
liabilities and causes of action of any kind whatsoever, known and unknown,
which Employee may have or have ever had against the Releasees (“claims”)
including without limitation all claims arising from or connected with
Employee’s employment by the Employer,

14



--------------------------------------------------------------------------------



 



whether based in tort or contract (express or implied) or on federal, state or
local law or regulation. Notwithstanding anything to the contrary, the parties
acknowledge and agree that this Agreement shall not apply to the Employee’s
rights under any tax-qualified retirement plan or claims for accrued vested
benefits or rights under any other employee benefit or welfare plan, policy or
arrangement (whether tax-qualified or not) maintained by the Employer. Employee
has been advised that Employee’s release does not apply to any rights or claims
that may arise after the Effective Date. This Agreement shall not affect
Employee’s rights under the Older Workers Benefit Protection Act to have a
judicial determination of the validity of the release contained herein.
     4. Acknowledgment. Employee understands and agrees that this is a final
release and that Employee is waiving all rights now or in the future to pursue
any remedies available under any employment related cause of action against the
Releasees, including without limitation claims of wrongful discharge, emotional
distress, defamation, harassment, discrimination, retaliation, breach of
contract or covenant of good faith and fair dealing, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Equal Pay Act of 1963, the Civil
Rights Act of 1866, as amended, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (the “ADEA”), the Family and Medical Leave Act,
the Employee Retirement Income Security Act, and any other laws and regulations
relating to employment. [Additional provisions may apply to California
Employees]
     5. Covenant Not to Sue. Employee represents that Employee has not filed or
commenced any proceeding against the Releasees and agrees that at no time in the
future will Employee file or maintain any charge, claim or action of any kind,
nature and character whatsoever against the Releasees, or cause or knowingly
permit any such charge, claim or action to be filed or maintained, in any
federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by Paragraph 3 above, except as to the
ADEA. If Employee initiates any lawsuit or other legal proceeding in
contravention of this covenant not to sue, except as to ADEA claims, Employee
shall be required to immediately repay to Employer the full consideration paid
to Employee pursuant to Paragraph 2 above, regardless of the outcome of
Employee’s legal action.
     6. Return of Property; Confidentiality; Inventions.
          (a) Employee represents that Employee does not have in Employee’s
possession any records, documents, specifications, or any confidential material
or any equipment or other property of Employer.
          (b) Employee understands and acknowledges that all Proprietary
Information (as defined below) is the sole property of Employer and its assigns.
Employee hereby assigns to Employer any rights Employee may have in all
Proprietary Information. At all times, Employee shall keep in confidence and
trust all Proprietary Information, and Employee will not use or disclose any
Proprietary Information or anything relating to it without the prior written
consent of Employer. Employee represents that Employee has delivered to Employer
all materials, documents and data of any nature containing or pertaining to any
Proprietary Information and has not taken and will not take with Employee any
such materials, documents or data or any reproduction thereof. “Proprietary
Information” means any information of a confidential or secret

15



--------------------------------------------------------------------------------



 



nature that may have been learned or developed by Employee during the period of
Employee’s employment by Employer and which (i) relates to the business of
Employer or to the business of any customer or supplier of Employer, or (ii) has
been created, discovered or developed by, or has otherwise become known to,
Employer and has commercial value in the business in which Employer is engaged.
By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulas, computer programs, data, know-how,
inventions, improvements, techniques, marketing plans, product plans,
strategies, forecasts, personnel information and customer lists.
          (c) Employee represents that Employee has disclosed or will disclose
in confidence to Employer, or any persons designated by it, all Inventions (as
defined below) that have been made or conceived or first reduced to practice by
Employee during Employee’s employment with Employer (or thereafter if Invention
uses Proprietary Information of Employer). All such Inventions are the sole and
exclusive property of Employer and its assigns, and Employer and its assigns
shall have the right to use and/or to apply for patents, copyrights or other
statutory or common law protections for such Inventions in any and all
countries. Employee agrees to assist Employer in every proper way (but at
Employer’s expense) to obtain and from time to time enforce patents, copyrights
and other statutory or common law protections for such Inventions in any and all
countries. To that end, Employee has executed or will execute all documents for
use in applying for and obtaining such patents, copyrights and other statutory
or common law protections therefor and enforcing same, as Employer may desire,
together with any assignments thereof to Employer or to persons designated by
Employer. Employer shall compensate Employee at a reasonable rate for any time
after the Severance Date actually spent by Employee at Employer’s request on
such assistance. “Inventions” means all inventions, improvements, original works
or authorship, formulas, processes, computer programs, techniques, know-how and
data, whether or not patentable or copyrightable, made or conceived or first
reduced to practice or learned by Employee in the course of Employee’s
employment.
     7. Non-Disparagement. Without limiting the foregoing, Employee agrees that
Employee will not make statements or representations to any other person, entity
or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer.
     8. Cooperation with Employer. Employee agrees that Employee will cooperate
with Employer, its agents, and its attorneys with respect to any matters in
which Employee was involved during Employee’s employment with Employer or about
which Employee has information, will provide upon request from Employer all such
information or information about any such matter, and will be available to
assist with any litigation or potential litigation relating to Employee’s
actions as an employee of Employer.
     9. Non-Solicitation. During the Restriction Period (as defined in the
Participant’s Participation Agreement), Employee agrees not to recruit, solicit
or induce, or attempt to induce, any employee or employees of Employer to
terminate their employment with, or otherwise cease their relationship with,
Employer; provided, however, that the foregoing clause shall not prohibit (i)
any general advertisement or solicitation by Employee, unless such advertisement
or solicitation is designed to target, or has the effect of targeting, any
employee or employees of

16



--------------------------------------------------------------------------------



 



Employer, or (ii) Employee from hiring any individual who responds to such
general advertisement or solicitation.
     10. Non-Competition. During the Restriction Period (as defined in the
Participant’s Participation Agreement), Employee shall not, without the prior
written consent of Employer: (a) personally engage in Competitive Activities (as
defined below) in the Region (as defined below) or (b) work for, own, manage,
operate, control, or participate in the ownership, management, operation, or
control of, or provide consulting or advisory services to, any individual,
partnership, firm, corporation, institution or other entity engaged in
Competitive Activities in the Region, or any entity or person affiliated with
such person or entity engaged in Competitive Activities in the Region; provided
that Employee’s purchase or holding, for investment purposes, of securities of a
publicly-traded company shall not constitute “ownership” or “participation in
ownership” for purposes of this Paragraph 10 so long as Employee’s equity
interest in any such company is less than five percent. “Competitive Activities”
means the development, manufacture, distribution and sale of tires and related
products and services for automobiles, trucks, buses, aviation, motorcycles,
farm implements, earthmoving and mining equipment, and industrial equipment. The
“Region” means anywhere in the world that the Employer engages in the
manufacture, distribution or sale of any of the Employer’s products.
Notwithstanding the foregoing, Employee will not be in breach of this
Paragraph 10 so long as the Competitive Activities of the entity or person for
which Employee provides (or would provide) services or in which Employee holds
(or would hold) an ownership interest (regardless of whether Employee is acting
in the role of an employee, director, consultant or owner) produce less than 10%
of such entity’s or person’s total revenues.
     11. No Assignment By Employee. This Agreement, and any of the rights
hereunder, may not be assigned or otherwise transferred, in whole or in part by
Employee.
     12. Arbitration. Any and all controversies arising out of or relating to
the validity, interpretation, enforceability, or performance of this Agreement
will be solely and finally settled by means of binding arbitration. Any
arbitration shall be conducted in accordance with the then-current Employment
Dispute Resolution Rules of the American Arbitration Association. The
arbitration will be final, conclusive and binding upon the parties. All
arbitrator’s fees and related expenses shall be divided equally between the
parties. Further, each party shall bear its own attorney’s fees and costs
incurred in connection with the arbitration.
     13. Equitable Relief. Each party acknowledges and agrees that a breach of
any term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the nonbreaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder. Notwithstanding Paragraph 12, above, the parties may seek injunctive
relief through a civil court rather than through private arbitration if
necessary to prevent irreparable harm.
     14. No Admission. The execution of this Agreement and the performance of
its terms shall in no way be construed as an admission of guilt or liability by
either Employee or Employer. Both parties expressly disclaim any liability for
claims by the other.

17



--------------------------------------------------------------------------------



 



     15. Consultation With Counsel and Time to Consider. Employee has been
advised to consult an attorney before signing this Agreement. Employee
acknowledges that Employee has been given the opportunity to consult counsel of
Employee’s choice before signing this Agreement, and that Employee is fully
aware of the contents and legal effect of this Agreement. Employee acknowledges
that Employer has provided Employee with the disclosure required by
Section 7(f)(1)(H) of the Older Workers Benefit Protection Act, if applicable.
Employee has been given [21/45] days to consider this Agreement.
     16. Right to Revoke.
          (a) Employee and Employer have seven days from the date Employee signs
this Agreement to revoke it in a writing delivered to the other Party. After
that seven-day period has elapsed, this Agreement is final and binding on both
Parties.
          (b) Employee acknowledges and understands that if Employee fails to
provide the Employer with an executed copy of this Agreement by the date
indicated in Section 18 of this Agreement, Employer’s offer to enter into this
Agreement and/or its execution of this Agreement is automatically revoked and
Employee shall forfeit all rights under the Plan.
     17. Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although Employer and Employee consider the
restrictions contained in this Agreement to be reasonable for the purpose of
preserving Employer’s goodwill and proprietary rights, if any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law. It is expressly understood and agreed that although
Employer and Employee consider the restrictions contained in Paragraph 10 to be
reasonable, if a final determination is made by a court of competent
jurisdiction that the duration or region or any other restriction contained in
such paragraph is unenforceable against Employee, such paragraph shall be deemed
amended to apply as to such maximum duration and region and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
     18. Deadline for Execution. In accordance with Paragraph 16 above, this
Agreement will be void if not executed by Employee and received by Employer on
or before [___].
     19. Entire Agreement. This Agreement, together with the Plan and the
Participation Agreement, represents the complete understanding of Employee and
Employer with respect to the subject matter herein. Without limiting the
foregoing, this Agreement, together with the Plan and the Participation
Agreement, replaces and supersedes The Goodyear Tire & Rubber Company Associate
Confidentiality and Intellectual Property Agreement between the Company and the
Employee dated                     .
     20. Notices. Notices or other communications given pursuant to this
Agreement shall be given in accordance with the Plan.

18



--------------------------------------------------------------------------------



 



     21. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of Ohio.
     22. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement.
BY SIGNING THIS AGREEMENT, YOU STATE THAT:
     YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER ITS
TERMS;
     YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND KNOW
THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION, THOSE
ARISING UNDER THE ADEA;
     YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;
     YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;
     YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND THIS
AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN CLAIMS AS OF ITS
EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS EFFECTIVE DATE ARE WAIVED OR
RELEASED IN THIS AGREEMENT.

                      THE GOODYEAR TIRE & RUBBER COMPANY   ACCEPTED AND AGREED
BY PARTICIPANT  
By:
          Signed:        
 
                   
Title:
          Dated:        

19